         Case 1:20-cv-07020-LLS-OTW Document 20 Filed 03/22/21 Page 1 of 1
                                                                                    IJSDC ~D, ·) ·
                                                                                    DOCL \lF \T
                                                                                    ELE Cl RO~ICA LY FILED
 1                                                                                  DOC #:     - --..J..--...---
                                UNITED STATES DISTRICT COURT                        D AT E ~ IL ED=~..........,:.a...-__.____._
 2                             SOUTHERN DISTRICT OF NEW YORK

 3
     GIANNIS ANTETOKOUNMPO,                          )   Civil Case No .: l :20-cv-07020
 4
                                                     )
 5                                  Plaintiff,       )   Hon. Louis L. Stanton
                                                     )
 6                       -v-                         )
                                                     )   ECF Case
 7                                                       Electronically Filed
     VALENTIN MUNOZ,                                 )
 8                                                   )
                                 Defendant.          )            DEFAULT JUDGMENT
 9                                                   )
10   _______________                                 )

11
            This action was commenced on August 28, 2020 by the filing of the Summons and
12

13   Complaint. The Summons and the Complaint was served on Defendant VALENTIN MUNOZ

14   (" Defendant"), by delivering a true copy to the dwelling house or usual place of abode of the
15
     Defendant' s place ofresidence, on October 27, 2020. Furthermore, a true copy of the Summons
16
     and the Complaint was deposited in a First Class postpaid properly addressed envelope marked
17
     as " Personal and Confidential" in an official depository under the exclusive case and custody of
18

19   the United States Post Office in the State of California on October 29, 2020, and proof of service

20   was therefore filed on November 10, 2020. The Defendant has not answered the Complaint, and
21
     the time for answering the Complaint having expired, it is
22
            ORDERED, ADJUDGED AND DECREED: That the Plaintiff have judgment against
23

24

25

26
27


                                                                        ~ L. ~ la1>f
28   Dated: New Yark, New York

            ~ 1v ~ :Z. o 2. l                                                                       11,,


                                                                                   () j    6.S-
